Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 4/13/2021. Claims 1, 6-7, 14, 16, 24-28 and 30 are pending in the application. Claims 1, 6, 14, 16, 24-27 and 30 are rejected as set forth below.  Claims 7 and 28 were previously indicated as allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,6,14,16,24-27,30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the width is substantially the same through a vertical length of the segmented door without openings between each interlocking segment”. It is unclear what this requires as specification as filed does not disclose what “without openings between each interlocking segment” means. As shown in at least Figure 2B of applicants Drawings, where the gaps 34 and 35 could be considered to be openings between each interlocking segments. If applicant intends to recite this limitation, the applicant should clearly point out where in the original disclosure there is support for 
Furthermore, it is unclear what “a vertical length” is. Does the applicant mean when the device is oriented completely vertically straight? Examiner does not believe a “vertical length” to mean the device has to be oriented in such a manner. No new matter should added in providing support for this limitation.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being rejected as best understood.
Specification
The disclosure is objected to because of the following informalities: Claim 1 recites “the width is substantially the same through a vertical length of the segmented door without openings between each interlocking segment”. It is unclear what this requires as specification as filed does not disclose what “without openings between each interlocking segment” means. As shown in at least Figure 2B of applicants Drawings, where the gaps 34 and 35 could be considered to be openings between each interlocking segments. If applicant intends to recite this limitation, applicant should clearly point out where there is support in the original disclosure for there being no openings, i.e., along the front and back surfaces of the segmented door. No new matter should added in providing support for this limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430 in view of Burgess 2013/0336708.  
In regard to claim 1, with reference to Figures 1-19, Thorne et al ‘430 discloses a pet door system comprising:
A casing (101)(102) configured to attach the pet door system to a building.
A segmented door (4,6,8) attached to the casing (101)(102).
The segmented door (4,6,8) comprises a plurality of segments that are rotatable with respect to each other.
The segmented door (4,6,8) is a flap configured to be pushed out of a plane of the casing (101)(102) by a pet to allow entry and exit of the pet.
The segmented door (4,6,8) is movable into and out of a plane of the casing (101)(102) so that the segmented door is capable of being pushed open. (Figure 16)
Wherein the segmented door (4,6,8) has a front surface and a back surface that are capable of being pushed by the pet and a distance between the front and back surface defines a width of the segmented door.
Thorne et al ‘430 fail to disclose:
The segments are interlocking, wherein each interlocking segment comprises a curved recess at a first end of the interlocking segment, a free leg on either side of the curved recess, a curved projection at an opposite second end, and a groove along a portion of either side of the curved projection. 
Wherein the curved recess and the curved projection are shaped such that a curved projection of a first individual interlocking segment is installed within a curved recess of a 
Wherein an amount of rotation of the interlocking segments to one another is defined by gaps formed between the free legs of the first individual locking segment and the grooves of the second individual locking segment. 
When the plurality of interlocking segments are interlocked, the width is substantially the same through a vertical length of the segmented door without openings between each interlocking segment.
Burgess ‘708 discloses:
The segments (10) are interlocking, wherein each interlocking segment comprises a curved recess (8) at a first end of the interlocking segment (10), a free leg (3) on either side of the curved recess (8), a curved projection (2) at an opposite second end, and a groove along a portion of either side of the curved projection (2). (shown in Figure 2)
Wherein the curved recess (8) and the curved projection (2) are shaped such that a curved projection of a first individual interlocking segment is installed within a curved recess of a second individual interlocking segment and the free legs (3) of the curved recess (8) of the first individual interlocking segment are positioned in the grooves along the curved projection (2) of the second individual locking segment, such that the two interlocking segments are connected to each other and the curved projection of a first interlocking segment can rotate in the curved groove of a second interlocking segment. 
Wherein an amount of rotation of the interlocking segments to one another is defined by gaps formed between the free legs (3) of the first individual locking segment and the grooves of the second individual locking segment. (Figure 4 - note this is claimed broadly and is being interpreted as such - for example, “an amount” can be any amount and the gaps do define a pathway in which an amount of rotation is allowed within the path of the gaps - note this is this being one example)
When the plurality of interlocking segments (10) are interlocked, the width is substantially the same through a vertical length of the segmented door without openings between each interlocking segment. (As shown in figure 4, the segments can be pivoted such that there are no openings between the segments on one side, and the segments have a width that is the same along the vertical (up and down) length; as best understood, depending on how the door is pushed or pulled, one of the surfaces, front or back, whichever is in the concave of the position, will be without openings between segments). 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430 to make the segments interlocking in the manner as taught by Burgess ‘708 in order to form a more integral and robust hinge connection between the panels as well as provide a modular design (paragraph [0008]). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430 and Burgess 2013/0336708 as applied to claim 1 and further in view of Wilson 769,423.  
In regard to claim 6, Thorne et al ‘430/Burgess ‘708 fail to disclose:
The plurality of interlocking segments includes end caps configured to prevent the plurality of interlocking segments from moving laterally with respect to each other

The plurality of interlocking segments (A) includes end caps (8) configured to prevent the plurality of interlocking segments from moving laterally with respect to each other. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430/ Burgess ‘708 to include end caps on the interlocking segments as taught by Wilson ‘423 in order to keep the segments from sliding independently of each other. (column 2, lines 84-91, shown below)

    PNG
    media_image1.png
    121
    319
    media_image1.png
    Greyscale

Claim(s) 30,25 and 26 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430 and Burgess 2013/0336708  as applied to claim 1 and further in view of Graves 2013/0305609.
In regard to claim 30, Thorne et al ‘430/ Burgess ‘708 fails to disclose:
The casing includes magnets and the segmented door includes a magnets which interact with the magnets of the casing to hold the segmented door in a closed position in the casing. 
Graves ‘609 discloses:
The casing (102a,102b) includes a magnet (1902) and the door (104) includes a magnet (210) which interacts with the magnet (1902) of the casing (102a,12b) to hold the segmented door in a closed position in the casing. 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Thorne et al ‘430/ Burgess ‘708 to include a magnet in the casing and a magnet in the door as taught by Graves ‘609 in order to provide a means to hold the door shut when not Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In regard to claim 25, Thorne et al ‘430/ Burgess ‘708/Graves ‘609 disclose:
Hollow portions (within 2,8, as taught by Burgess ‘708) in the plurality of interlocking segments (4,6,8, Thorne et al ‘430).
The magnets (210, Graves ‘609) in the casing (102a,102b Graves ‘609) are vertically aligned and configured to cause the magnets within the interlocking segments (4,6,8 Thorne et al ‘430), to align vertically when the door is close.
Thorne et al ‘430/ Burgess ‘708/Graves ‘609 fails to disclose:
The magnets at the segmented door are within hollow portions of the plurality of interlocking segments.
However it would have been obvious to one having ordinary skill in the art at the time the invention was filed to locate the magnets within the hollow portions of the interlocking segments since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 Placing the magnets in the hollow portions would allow the magnets to be located in an existing area, eliminating the need for extra materials for connecting, thus lowering the cost of manufacture.
In regard to claim 26, Thorne et al ‘430/ Burgess ‘708/Graves ‘609 disclose:
The magnets (1902, Graves ‘609) are located at a bottom segment of the interlocking segments. (Figure 19 shows the magnets located at a bottom segment of the panel)
Claim(s) 14 and 24 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430,  and Burgess 2013/0336708 as applied to claim 1 and further in view of Groh 2006/0010770.

A seal around the periphery of the segmented door between ends of the plurality of interlocking segments and the casing.
Groh ‘770 discloses:
A seal (108) around the periphery of the door (102) between ends (of the door) and the casing (frame, not shown, but stated in paragraph [0017]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430/ Burgess ‘708 to include a seal around the periphery of the door as taught by Groh ‘770 in order to provide a weather tight door. (paragraph [0017])
In regard to claim 24, Thorne et al ‘430/ Burgess ‘708 /Groh ‘770 disclose:
The plurality of interlocking (as taught by Burgess ‘708) segments (of door 4,6,8 Thorne et al ‘430) is rigid in a horizontal direction of the horizontal rigidity of the plurality of inter locking segments is configured to apply compressive force to the seal (108, Groh ‘770).
Claim(s) 16 and 27 is/are rejected under 35 U.S.C. 103as being unpatentable over Thorne et al 7,784,430, Burgess 2013/0336708  as applied to claim 1 and further in view of Tamberino et al 2016/0222720.
In regard to claim 16, Thorne et al ‘430/ Burgess ‘708 fail to disclose:
A locking mechanism to lock the segmented door in a closed position. 
The locking mechanism comprising a shaft configured to extend from the casing and into an end of one interlocking segment of the plurality of interlocking segments to lock the segmented door. 
Tamberino et al ‘720 discloses:
A locking mechanism (68 both sides) to lock the door (18) in a closed position. 
The locking mechanism (68) comprising a shaft (73) configured to extend from the casing (of 12) and into an end of one interlocking segment (65) of the plurality of interlocking segments to lock the segmented door. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Thorne et al ‘430/ Burgess ‘708 to include a locking mechanism as taught by Tamberino et al ‘720 in order to provide a means to secure the door in place and prevent unwanted entry. 
In regard to claim 27, Thorne et al ‘430/ Burgess ‘708 / Tamberino et al ‘720 disclose:
Wherein the locking mechanism (68 on both sides, Tamberino et al ‘720) is configured to lock both ends of the interlocking (as taught by Wilson ‘423) segment (of 4,6,8 Thorne et al ‘430) to the casing (101,102 Thorne et al ‘430).
Response to Arguments
Applicant's arguments filed 6/25/2020 in regard to claim 1 have been fully considered but are not persuasive. In response to applicant’s argument that Burgess does not disclose “an amount of rotation of the interlocking segments to one another is defined by gaps formed between the free legs of the first individual locking segment and the grooves of the second individual locking segment”, the examiner respectfully disagrees. The free leg does not have to move the entire distance of the gap for an amount of rotation to be defined by the gap. Applicant argues that the rotation is defined “only by the circumferential distance of the gap”, however that is not claimed by the applicant.
In response to applicant’s argument that Burgess does not disclose “without openings between each interlocking segment”, as stated above, it is unclear what this requires applicant’s figures show at least an opening between segments at the gaps (34,35). Furthermore, as stated above, as is shown in figure 4 of Burgess, the segments can be pivoted such that there are no openings between the segments on one side, and the segments have a width that is the same along the vertical (up and down) length.


	
Allowable Subject Matter
Claims 7 and 28 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
                                                                                                                                                                                                     
/COLLEEN M CHAVCHAVADZE/               Primary Examiner, Art Unit 3634